Citation Nr: 1611530	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-36 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left hip necrosis, to include as secondary to the service-connected lumbar spine and right hip disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Following a January 2013 video conference hearing, the Board, in a July 2014 decision and remand, the Board granted service connection for right hip necrosis and remanded the left hip claim matter to the RO, via the Appeals Management Center (AMC) in Washington, D.C.

Following the issuance of a December 2014 Supplemental Statement of the Case, VA received additional private medical records in September 2015.  These records address the Veteran's service-connected right hip disability but do not contain relevant information as to the left hip disability, which is addressed in this appeal.  These records accordingly are not relevant and need not be considered by the agency of original jurisdiction prior to a final Board disposition on this case.


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran's currently diagnosed left hip necrosis is attributable to his active duty service or any incident of service, to include as secondary to a service-connected disability.


CONCLUSION OF LAW

Service connection for left hip necrosis, to include on a secondary service connection basis, is not warranted.  38 U.S.C.A. §§ 1131, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 38 C.F.R. § 3.159(b).  

Here, the RO provided the Veteran with pre-adjudication VCAA notice via letter dated in July 2008 that was fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  The Board also notes that, during the January 2013  hearing, the undersigned VLJ addressed the specific elements of the issue on appeal and the types of evidence that could substantiate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Veteran submitted private treatment records and statements from a Dr. J.M. with the Hughston Clinic as well as a Dr. M.S. with Family Physicians of Columbus.  In addition, the Veteran has submitted his own statements in support of his claim and has testified at a hearing before the undersigned VLJ in January 2013.  The Veteran has not identified any additionally available evidence for consideration. 

Pursuant to the Board's July 2014 decision and remand, the AMC was directed to obtain an opinion from a VA examiner for the purpose of determining whether left hip necrosis and/or degenerative joint disease (DJD) was secondary to a service-connected disability.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

The Board advised the AMC that it was to schedule the Veteran for an examination in relation to securing an opinion of such an examination only if it was necessary to provide a reliable opinion.  The Veteran was afforded a VA examination in August 2014, wherein the examiner interviewed the Veteran and reviewed the claims file.  Based on that interview and review of the documents, including the particular documents identified in the remand directive from the Board, the examiner offered an opinion as to the etiology of the Veteran's left hip necrosis, and in particular opined as to whether the left hip condition was secondary to a service-connected disability.  In light of the fact that the examiner carried out a thorough review of the claims file and interview with the Veteran, and explicitly discussed those details outlined in the Board's remand in her rationale, the Board finds that the AMC substantially complied with the Board's remand directives as to the left shoulder condition claim.  The Board does acknowledge that the examiner did not provide an opinion regarding DJD.  However, the Veteran has never been diagnosed with DJD.  Accordingly, in the complete absence of a DJD diagnosis, the Board still maintains that there has been substantial compliance with the remand directives even though an opinion on the etiology of DJD, not shown by the record, was not rendered. 

VA has conducted medical inquiry in the form of VA compensation examinations to substantiate the claim of service connection.  38 U.S.C.A. § 5103A.  The Veteran was first afforded a VA examination in February 2009 in order to determine the nature and etiology of the bilateral hip condition and provide an opinion as to whether the bilateral hip condition was related to service.  As discussed above, the Veteran was more recently afforded a VA examination in August 2014 in order to carry out the Board's directive in its decision and remand.  As the VA examiners considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that both opinions are adequate to decide the claim of entitlement to service connection for a left hip necrosis.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).  

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378. 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but has no concurrent obligation to discuss each piece of evidence in rendering a decision.). Accordingly, the Board will summarize the relevant evidence before it and focus its analysis on what that evidence illustrates about the Veteran's claim. 

The Veteran filed his claim of service connection for left hip necrosis in May 2008.  He contends that his currently diagnosed left hip necrosis is the result of an in-service injury incurred in 1986 and that his left hip condition has persisted to the present day.  In the alternative, he contends that his left hip necrosis is secondary to a service-connected disability.  The Veteran is currently service connected for residuals of total right hip replacement, degenerative disc disease, bilateral lower extremity radiculopathy, and a neck fracture of the right 5th metacarpal.  
The Veteran's service personnel records show that he served on active duty from August 1985 to August 1989.  In a December 1986 service treatment record (STR), the Veteran reported that he was working on a tow cable and due to an accident, he was struck by the cable and thrown, landing on his back and right side.  Outpatient records dated in May 1987, June 1987, August 1987, and October 1987 indicate that the Veteran complained of and received treatment for low back pain, right hip pain, and right leg pain and numbness.  A December 1987 outpatient report states that the low back pain did not radiate into his legs as it had before. 

The Veteran has submitted several statements in support of his assertion that he experienced an in-service injury to his back and right side in December 1986, including a detailed summary of the events leading up to and following the injury dated in September 2008.  In that statement, he asserted that the injury led to back pain and numbness in his right leg.  In addition, during the hearing the Veteran stated that he was struck on his back by a tow bar while servicing a tank and was thrown several feet, where he landed on his back and right side.  Hearing Testimony, 3.  He then asserted that he "complained about my right hip constantly" to service medical professionals while in-service.  Hearing Testimony, 4. 

The STRs, taken together with the Veteran's own statements and testimony during the hearing, clearly demonstrate that the Veteran experienced an injury to his back and right leg while in service, which this Board had previously conceded in its earlier July 2014 decision and remand.  However, although the Veteran's STRs and his own statements support a finding that he experienced an injury which led to symptoms of a back condition as well as a right hip condition, his STRs are silent for any complaints, findings, diagnoses or treatment relating to a left hip condition.  Furthermore, the Veteran's June 1989 separation examination does not contain any indication that the Veteran was experiencing symptoms of a left hip condition at the time.  Similarly, his June 1989 Report of Medical History also does not indicate that the Veteran was experiencing symptoms of a left hip condition, although the Board does note that there is no one category available on the form to mark for "hip pain" and the Veteran did check "yes" to recurrent back pain. 

The Veteran was clearly able and willing to report his symptoms relating to a back condition and a right hip condition while in-service, as evidenced by the copious documentation of said reports in his STRs.  Furthermore, the Veteran has consistently stated that his in-service injury was to his back and right side, and he has never asserted that he injured his left hip in-service.  
The Board first notes that the Veteran's initial diagnosis of left hip necrosis was in a March 2008 outpatient report by a Dr. J.D. with Hughston Medical Clinic.  According to Dr. J.D., the Veteran was referred to him by the Veterans primary care physician, a Dr. M.S., with complaints of severe right hip pain.  The Veteran was then referred to Dr. J.M., who afforded the Veteran an MRI which revealed avascular necrosis in both hips.  Outpatient records from the James Hughston Memorial Hospital and prepared by Dr. J.M. indicate that the Veteran had his right hip replaced in July 2008.  His left hip was not operated on. 

The Veteran has been afforded two VA examinations in relation to his claim of entitlement to service connection for necrosis of the left hip.  The first VA examination, which occurred in February 2009, evaluated the Veteran's back along with his right and left hip.  After an in-person examination and a thorough review of the Veteran's claims file, the examiner diagnosed him with early aseptic necrosis of the left hip.  The examiner also offered the opinion that the Veteran's left hip condition was not caused by or was not related to his active duty, on account of the fact that the examiner found a "total lack of any documentation referable to any condition of his left hip."  The examiner further noted that the Veteran stated that "he really did not complain of any hip problem until March of 2008 when he sought treatment." 

The Veteran was afforded another VA examination in relation to his left hip necrosis claim in August 2014 pursuant to the Board's remand directive.  The examiner was directed to offer an opinion as whether left hip necrosis and/or DJD was caused or aggravated by a service-connected disability, to include the lumbar spine disability and the right hip necrosis disability.  After a thorough review of the claims file, the examiner opined that it is less likely than not that the Veteran's left hip necrosis and/or DJD was caused or aggravated by either the lumbar spine disability and/or the right hip necrosis disability.  In support of this opinion, the examiner found that avascular necrosis is the death of bone tissue due to a lack of blood supply.  Also called osteonecrosis, avascular necrosis can lead to tiny breaks in the bone and the bone's eventual collapse.  The blood flow to a section of bone can be interrupted if the bone is fractured, or if the joint becomes dislocated.  Avascular necrosis of bone is also associated with long-term use of high-dose steroid medications and alcohol intake.  The hip is the joint most commonly affected by avascular necrosis, and this usually occurs in men between the ages of 30 and 60.  Avascular necrosis occurs when blood flow to a bone is interrupted or reduced, which may be caused by joint or bone injury, or pressure inside the bone.  There was no way to determine where the necrosis began, but it was not likely service considering the Veteran was not discharged 19 years prior.  Avascular necrosis, rather, is caused by the above factors, rather than the lumbar spine.  

The Veteran has not submitted any statements or medical evidence in support of his claim of entitlement to service connection for left hip avascular necrosis as secondary to a service-connected disability.  In fact, during the January 2013 hearing he expressly requested that the undersigned restrict the discussion solely to the issue of service connection on a direct basis.  Hearing Transcript, 2.  With no evidence to rely on other than the August 2014 VA examination, the Board must therefore conclude that the preponderance of the evidence does not support a finding that the Veteran is entitled to service connection under 38 C.F.R. § 3.310 for necrosis of the left hip as secondary to a service-connected disability.  This examination report contained the requested opinion, supported by a rationale that laid out in detail the myriad of causal factors affecting avascular necrosis.

The Board now considers whether service connection for left hip avascular necrosis may be granted on the basis that the condition was first diagnosed after service pursuant to 38 C.F.R. § 3.303(d).  Although the Veteran has maintained that he developed symptoms of left hip necrosis while in service following the
1986 injury, as an alternative, he has also contended that the 1986 injury "resulted in the late development of avascular necrosis" in his left hip.  See January 2015 Letter.  

The Veteran has submitted statements from Dr. M.S. as well as from Dr. J.M in support of his claim of entitlement to service connection for avascular necrosis of the left hip.  In a September 2011 letter, Dr. M.S. discussed the Veteran's 1986 in-service injury, and noted that the Veteran has complained of pain ever since.  Dr. M.S. also related that the Veteran became his patient in the early 1990's and complained of chronic hip pain due to the 1986 injury at that time.  He then offered the opinion that the in-service injury more likely than not "ultimately led to a late development of aseptic necrosis of the hips."  He offered no other rationale for his opinion. 

The Veteran has submitted two statements from Dr. J.M. in support of his assertion that the 1986 injury resulted in the late development of his left hip necrosis.  In a December 2011 statement, Dr. J.M. described the 1986 in-service injury, and noted that the Veteran complained of right hip pain at the time and that he has had pain ever since.  Dr. J.M. opined that "it is more likely than not that the military injury at the time could have caused damage to his hip resulting in late develop of avascular necrosis."  He then stated the following: "I also believe it could reasonably have caused avascular necrosis in his left hip."  Dr. J.M. provided no other rationale for his opinion in the December 2011 statement. 

In a January 2015 statement, Dr. J.M. first referenced the 1986 in-service injury, and characterizes it as a "traumatic event" resulting in the Veteran landing hard on his hip and on his back.  He then offered the opinion that "it is more likely than not that [the Veteran's] military injury caused damage to his right and left hip resulting in late development of avascular necrosis."  Dr. J.M. went on to acknowledge that the cause of avascular necrosis is obscure and unknown; however, he asserted that the severity of the in-service injury makes it more likely than not that the Veteran's left hip avascular necrosis was caused by the injury. 

After considering the evidence before it, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's left hip necrosis was caused by or is otherwise attributable to an in-service occurrence, to specifically include the December 1986 injury.  The Veteran has asserted that the 1986 injury qualifies as the type of traumatic event that has been identified as a cause of necrosis.  The Veteran, as a layperson, is competent to describe the symptoms of necrosis, and there is no doubt that the Veteran has the necrosis of the left hip for which he seeks service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, there is no evidence in the record which indicates that the Veteran is competent enough through expertise or knowledge to conclude that his necrosis is the result of or otherwise attributable to the December 1986 in-service injury.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  This type of medical determination is made through the use of clinical evaluations by a medical professional with the specialized education, training, or experience to offer an opinion regarding the etiology of a disease.  

Here, the Veteran's assertion that his left hip necrosis was caused by or is otherwise attributable to his 1986 in-service injury is substantiated by statements from Drs. M.S. and J.M.  However, the nexus between the left hip necrosis and the 1986 injury has also been discounted by two separate VA examiners, who each found that it was not likely that the necrosis was due to the 1986 injury.  Where a probative medical opinion that discounts a veteran's assertion that an injury or disease is service connected is contradicted by a private medical opinion submitted by the Veteran, as it is here, the Board is entitled to independently assess the opinions and make a determination as to relative weight to assign to each opinion.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  If the Board finds that a private opinion is less persuasive than an opinion offered by a VA medical examiner, it may attribute more probative weight to the VA medical examiner's opinion, so long as that determination is supported by an adequate statement of reasons or bases for doing so.  D'Aires v. Peake, 22 Vet. App. 97, 107-108 (2008).

On the one hand, the opinions offered by the VA examiners in the February 2009 and August 2014 VA examinations, respectively, are supported by evidence in the Veteran's record gleaned from a thorough review of the claims file.  Moreover, the February 2009 examiner performed an in-person examination and interview with the Veteran.  Both examiners, in determining that it was less likely than not that the left hip necrosis was caused by or was otherwise attributable to the 1986 in-service injury, relied on the fact that there were no complaints of or treatments for left hip pain in service and that necrosis was not diagnosed for 19 years following separation from service. 

In evaluating a VA medical examiner's opinion, the United States Court of Appeals for Veterans Claims (CAVC) has held that an opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claims file alone.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Furthermore, a mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, the February 2009 and August 2014 VA examiners provided a clear rationale for their opinions that is supported by the evidence in the claims file; as such, the Board ascribes significant probative weight to both opinions. 

By contrast, Drs. M.S. and J.M. did not provide any rationale for their opinions beyond a reference to the 1986 injury and its purported severity.  Furthermore, Dr. M.S. in his December 2011 opinion seemed to misconstrue or at least misattribute the evidence.  Most pertinently, he stated that the Veteran had complained of pain ever since the December 1986 in-service injury and was complaining of hip pain when he first became Dr. M.S.'s patient in the early 1990s.  While this may be a correct characterization of the evidence as it pertains to the low back and right hip conditions, it certainly does not appropriately capture the history of the Veteran's complaints regarding his left hip condition.  The fact remains that there is no mention of symptoms relating to a left hip condition in the Veteran's in-service and post-service medical records until the necrosis diagnosis in March 2008.  

The Board also notes that Dr. J.M. has not consistently opined as to the nexus between the left hip necrosis and the 1986 military injury.  While he did provide the opinions in December 2011 and January 2015, he also provided an opinion dated in November 2010 in which he again discussed the 1986 in-service injury but then neglected to mention that the Veteran complained of left hip pain at that time or any time since.  Dr. J.M. endorsed a nexus between the 1986 in-service injury and right hip necrosis, but did not provide any opinion as to the etiology of the left hip necrosis, despite the fact that the Veteran has been diagnosed with such at the time and was pursuing a service connection claim for left hip necrosis. 

While the opinions offered by Drs. M.S. and J.M. provide some probative value, the lack of substantive rationale for their conclusions coupled with Dr. M.S.'s unclear interpretation of the evidence regarding the Veteran's history of symptoms associated with his left hip necrosis and Dr. J.M.'s inconsistent endorsement of a nexus between the 1986 in-service injury and the left hip necrosis leads the Board to find that these opinions are not nearly as persuasive as the opinions offered by the February 2009 and August 2014 VA examiners.  Moreover, the Board also notes that the Veteran has inconsistently asserted that the 1986 in-service injury caused or otherwise attributed to his left hip necrosis.  Specifically, the Board highlights a September 2008 statement in which the Veteran described his history of symptoms relating to his lower back condition and hip conditions.  In that statement, the Veteran related that throughout military service after the December 1986 injury and continuing into his civilian career he "complained of lower back pain that radiated around to the front of my right side cause numbness to my leg."  The Veteran made no mention of his left hip pain either originating in service or manifesting at any point following service until he was diagnosed with necrosis in March 2008 after having an MRI at the Hughston Clinic. 

In weighing medical evidence against lay evidence to the contrary, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Although the Veteran has asserted that the symptoms of his left hip necrosis began in service and have persisted since separation from service, the STRs and the post-service medical records, as well as the Veteran's own statements following his necrosis diagnosis in March 2008 do not support this assertion.  In light of the fact that the Veteran's assertions are not supported by the medical records before the Board, as well as the Board's determination that the VA examiner's opinions are more persuasive than the opinions offered by Drs. M.S. and J.M., the Board concludes that the preponderance of the evidence is against a finding that the Veteran's left hip necrosis is attributable to his in-service injury or is otherwise attributable to service or to a service-connected disability.  Service connection for left hip necrosis under 38 C.F.R. §§ 3.303(d) and 3.310 is denied, and as such the Veteran's claim for left hip necrosis in total must be denied.

As the preponderance of the evidence is against the Veteran's claim for service connection for left hip necrosis, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for left hip necrosis, to include as secondary to the service-connected lumbar spine and right hip disabilities, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


